 

Exhibit 10.4

 

Royalty Agreement

 

Bioxyne Limited

 

and

 

Mariposa Health Limited

 

and

 

Hunter Immunology Pty Limited

 

EBSWORTH

 

Level 14, Australia

Square 264-278 George

Street SYDNEY NSW

2000 DX 129 SYDNEY

ABN 37 246 549 189

Tel:(02) 9334 8555

Fax:1300 369 656

 

www.hwiebsworth.cora.au

Ref: GB:TH:298079

 

 

 

 

Table of Contents

 

1. Definitions and interpretation 0   1.1 Definitions 0   1.2 Interpretation   2
  1.3 Business Day 3 2. Commencement 3 3. Mariposa 3 4. Royalties 3   4.1
Obligation to Pay Royalties 3   4.2 Royalties 3   4.3 Combined intellectual
property 4   4.4 Revenues other than cash 4 5. Payment of Royalty 4   5.1
Notification of Royalty 4   5.2 Invoice for Royalty 4   5.3 Timing of Payments 5
  5.4 Method of Payments 5 6. Reporting, books and records 5   6.1 Obligation to
keep books and records 5   6.2 Reporting 5 7. Right of Audit 5   7.1 Royalty
Audit 5   7.2 Adjustment 6   7.3 Costs of the Audit 6 8. Goods and Services Tax
(GST) 6   8.1 Preliminary 6   8.2 GST exclusive 6   8.3 Liability to pay GST 6  
8.4 Tax Invoice 6   8.5 Adjustment Event 6   8.6 Reimbursement of Expenses 7  
8.7 Non Merger 7 9. Dispute Resolution 7   9.1 Interpretation 7   9.2 No
Proceedings 7   9.3 Dispute Notice 7   9.4 Determination of a Matter by Expert 7
  9.5 Other Dispute Procedure 8   9.6 Compliance with Agreement 9 10. Late
payment 9

 

 

 

 

  10.1 Interest 9 11. Assignment 9   11.1 No assignment 9   11.2 Restriction on
sale 9   11.3 Ownership of the Company 9 12. Publicity and confidentiality 9  
12.1 Announcements 9   12.2 Publicity 9   12.3 Confidentiality 10 13. Notices 10
  13.1 Form of notice 10   13.2 Receipt 10   13.3 Address for notices 11 14.
General 11   14.1 Entire agreement 11   14.2 Variation 11   14.3 Costs and
expenses 11   14.4 Waiver 12   14.5 Severance 12   14.6 Counterparts 12   14.7
Further assurances 12   14.8 Governing law and jurisdiction 12

 

 

 

 

Royalty Agreement HWL Ebsworth

 

Royalty Agreement

 

Date 24 Feb 2014     Parties  

 

Bioxyne Limited ACN 084 464 193 of Suite 404, 25 Lime Street, Sydney NSW 2000

 

(Bioxyne)

 

Mariposa Health Limited ACN 134 154 680 of Suite 6, 61: Avalon Parade, Avalon
Beach NSW 2107

 

(Mariposa)

 

Hunter Immunology Pty Limited ACN 106 556 094 of ci- Traverse Accountants, Suite
404, 25 Lime Street, Sydney NSW 2000

 

(Company)

 

Recitals

 

A. in accordance with the terms of a Share Sale and Purchase Agreement dated on
or about the same date as this Agreement, Bioxyne sold all of the shares in the
capital of the Company to Mariposa.     B. The Company is the holder of all the
Intellectual Property Rights.     C. Mariposa operates a pharmaceuticals
development business and Mariposa wishes to augment its business with the
purchase of the Company and its Intellectual Property Rights.     D. It is a
condition precedent of the Share Sale and Purchase Agreement (SSPA) that the
Boards of Bioxyne and Mariposa each approve the entry into this Agreement.
Further, each of the parties is obliged under the SSPA to deliver executed
versions of this Agreement at Completion (as that term is defined under the
SSPA).

 

The parties agree, in consideration of, among other things, the mutual promises
contained in this Agreement as follows:

 

1.Definitions and interpretation

 

1.1Definitions

 

In this Agreement, unless the context requires otherwise:

 

Agreed Rate means a rate of interest which is 2% per annum above the Bank Bill
Rate;

 



21 February 2014 Page 0  



 

 

 

ASIC means the Australian Securities and Investments Commission;

 

ASX means ASX Limited ACN 008 624 691 or the securities exchange market operated
by the ASX, as the context requires;

 

ASX Listing Rules means the official listing rules issued and enforced by the
ASX as amended from time to time;

 

Bank Bill Rate means the Australian 3 month Bank Bill Swap Reference Mid Rate
specified by Reuters Monitor Service Page BBSY at or about 10:00 am (Sydney
time) on the first Business Day of each month, provided that, if the Bank Bill
Rate cannot be so determined, the Bank Bill Rate will mean the rate (expressed
as a percentage yield per annum to maturity) quoted at or about such time by
Westpac Banking Corporation as the rate at which it would be prepared to
purchase bills of exchange accepted by an Australian trading bank and having a
tenor of 90 days and of an amount of $100,000;

 

Business Day means a day on which banks are open for business in the State of
New South Wales, Australia, excluding a Saturday, Sunday or public holiday;

 

Claim means any allegation, debt, cause of action, Liability, claim, proceeding,
suit or demand of any nature howsoever arising and whether present or future,
fixed or unascertained, actual or contingent, whether at law, in equity, under
statute or otherwise;

 

Corporations Act means Corporations Act 2001 (Cth);

 

Duty means any stamp, transaction or registration duty or other similar charge
imposed by any Government Agency and includes, without limitation, any interest,
fine, penalty, charge or other amount imposed in respect of the above but
excludes any tax;

 

Expert means an independent expert appointed under clause 9;

 

Government Agency means any government, governmental, semi-governmental,
administrative, fiscal, judicial or regulatory body, court, department,
commission, authority, tribunal, agency or entity in any relevant jurisdiction;

 

Gross Revenue means, in clause 4.2(b), all ex-factory sales revenues received by
the Company, Mariposa, or a Related Entity from a sale of a Product, after
deduction of the following items, provided and to the extent such items are
actually incurred and do not exceed reasonable and customary amounts in each
market in which such sales occurred:

 

(a)material costs;

 

(b)trade and quantity discounts and rebates;

 

(c)customer rebates;

 

(d)credits or allowances made for rejection or return of Products;

 

(e)any tax or government charge levied on the sale, such as goods and services
or value added tax (but not including income tax); and

 

(f)any charges for freight or insurance;

 

HI-164 Oral Vaccine means the Company's oral vaccine (proposed to be developed)
which uses the application of mucosal immunology to treat common human diseases
and which works by controlling bacterial infections of airways damaged by
toxins, and which is supported by the Patents;

 

Immediately Available Funds means cash, bank cheque or such other method agreed
by the parties;

 

Page 1

 

 

Intellectual Property means all intellectual property rights including current
and future registered and unregistered rights in respect of copyright, designs,
circuit layouts, trade marks, trade secrets, know-how, confidential information,
patents (including the Patents), invention and discoveries and all other
intellectual property as defined in Article 2 of the Convention Establishing the
World Intellectual Property Organisation 1967 including as expressed in all
reports, clinical trial documents and correspondence relating to the I-11-164
Oral Vaccine;

 

Intellectual Property Rights means any right or interest in the Intellectual
Property;

 

Liability means any debt or other monetary liability or penalty, fine or payment
or any liabilities (whether actual, contingent or prospective), losses, damages,
costs and expenses of whatsoever nature or description including without
limitation, any loans;

 

Patents means the patents listed in Schedule 1;

 

Product is a product that is based, wholly or partly, on the Intellectual
Property Rights;

 

Proposed Transaction means the proposed transaction whereby Bioxyne sells all of
its shares in the capital of the Company to Mariposa;

 

Quarter means each 3 month period ending on 31 March, 30 June, 30 September and
31 December, as the case may be;

 

Related Body Corporate has the same meaning as defined in the Corporations Act;

 

Related Entity means a related entity of the Company or Mariposa, as that term
is defined in the Corporations Act;

 

Royalty means a royalty calculated in accordance with clause 4; and

 

Ultimate Holding Company has the same meaning as that term is defined in the
Corporations Act.

 

1.2Interpretation

 

In this Agreement, unless the context requires otherwise:

 

(a)headings and italicised, highlighted or bold type do not affect the
interpretation of this Agreement;

 

(b)the singular includes the plural and the plural includes the singular;

 

(c)a gender includes all other genders;

 

(d)other parts of speech and grammatical forms of a word or phrase defined in
this the have a corresponding meaning;

 

(0)a reference to a "person" includes any individual, firm, company,
partnership, joint venture, an unincorporated body or association, trust,
corporation or other body corporate and any Government Agency (whether or not
having a separate legal personality);



 

(f)a reference to any thing (including any right) includes a part of that thing,
but nothing in this clause 1.2(f) implies that performance of part of an
obligation constitutes performance of the obligation;

 

(g)a reference to a clause, party, annexure, exhibit or schedule is a reference
to a clause of, and a party, annexure, exhibit and schedule to, this Agreement
and a reference to this Agreement includes any clause, annexure, exhibit and
schedule;

 

Page 2

 

 

(h)a reference to a document (including this Agreement) includes all amendments
or supplements to, or replacements or novations of, that document;

 

(i)a reference to a party to any document includes that party's successors and
permitted assigns;        a reference to time is to Sydney time;

 

(k)the word person means a natural person and any association, body or entity
whether incorporated or not;

 

(I)where any word or phrase is defined, any other part of speech or other
grammatical form of that word or phrase has a cognate meaning;

 

(m)a reference to "$", "A$", "dollars" or "Dollars" is a reference to the lawful
currency of the Commonwealth of Australia;

 

(n)a covenant or agreement on the part of two or more persons binds them jointly
and severally;

 

(0)no rule of construction applies to the disadvantage of a party because this
Agreement is prepared by (or on behalf of) that party;

 

(p)"includes", "such as'', and "for example" and similar words arid phrases are
not to be construed as words or phrases of limitation; and

 

(q)a reference to any thing is a reference to the whole and each part of it.

 

1.3Business Day

 

If anything under this Agreement is required to be done by or on a day that is
not a Business Day that thing must be done by or on the next Business Day.

 

2.Commencement

 

This Agreement commences on the date of this Agreement or the date of completion
of the Proposed Transaction, whichever is earlier. if the Proposed Transaction
does not complete, this Agreement is void from the date of commencement.

 

 Mariposa

 

Mariposa must ensure and procure that the Company complies with its obligations
under this Agreement.

 

4.Royalties

 

4.1Obligation to Pay Royalties

 

The Company must pay, and Mariposa guarantees the payment of, the Royalties to
Bioxyne, in the manner set out in this Agreement. The Royalties will not be
reduced by claims that other intellectual property rights were required in order
to receive revenue on which the Royalties are calculated.

 

4.2Royalties

 

(a)If the Intellectual Property Rights are sold or licensed to a third party (in
accordance with this Agreement), the Royalties are calculated as 6.5% of the
gross revenue received by the Company, Mariposa, or a Related Entity in respect
of the sale or sub-licensing of the Intellectual Property Rights, including any
sale proceeds or sub-royalties.



 

Page 3

 

 

(b)To the extent the Company, Mariposa, or a Related Entity, manufactures
Products based on the Intellectual Property Rights, the Royalties are calculated
as 2% of Gross Revenue.

 

(c)For the avoidance of doubt, it is possible for Royalties to be payable
simultaneously under clauses 4.2(a) and 4.2(b).

 

4.3Combined intellectual property

 

If the Company, Mariposa or a Related Entity commercialises a Product which
combines the Intellectual Property with other intellectual property, the Bioxyne
is entitled to Royalties in the same proportion as the Intellectual Property, as
compared to the other intellectual property, contributes to the value of the
Product.

 

Note: For example, assume that the Company manufactures a Product to which the
Intellectual Property contributes 70% of the value and other intellectual
property contributes 30% of the value. Bioxyne would be entitled to 2% of 70% of
the Gross Revenue from the Product.

 

4.4Revenues other than cash

 

If the Company, Mariposa, or any Related Entity sells, licenses, transfers,
provides or otherwise makes available to any third party any Intellectual
Property Rights or Products that are subject to the Royalty provisions in this
Agreement:

 

(a)in return for non-cash consideration; or

 

(b)in a transaction that is not an arm's length commercial transaction; then    
  the applicable Royalties due under this Agreement shall be based on:

 

(c)with respect to 4.4(a) above, the fair market value of such non-cash
consideration; and

 

(d)with respect to 4.4(b) above, the list price for such Products or, if there
is no applicable list price, then a price which would normally be charged by
such party in an arms length transaction to independent third parties making
similar commitments (if applicable).

 

5.Payment of Royalty

 

5.1Notification of Royalty

 

(a)Within 10 Business Days after the end of each Quarter in which a Royalty was
payable, the Company must notify Bioxyne of the Royalties payable for that
Quarter.

 

(b)At the same time, the Company will provide to Bioxyne a report containing
such details in respect of how the Royalties have been calculated as agreed
between the parties.

 

5.2invoice for Royalty

 

(a)Bioxyne must provide the Company with a tax invoice (to satisfy the GST Act)
in respect of the amount of Royalty payable for a Quarter, which amount is
either:

 

(i)the amount included in the notice from the Company under clause 5.1; or

 

(ii)if the Company does not provide the notice required under clause 5.1, an
estimate of the Royalty, based on an average of the previous four Quarters'
Royalties.

 

Page 4

 

 

(b)If Bioxyne issues an invoice in accordance with clause 5.2(a)(ii) and the
amount invoiced is not accurate (for example, based on the results of the audit
under clause 7.1 or information subsequently obtained or provided to Bioxyne),
then:

 

(i)Bioxyne must, as soon as reasonably practicable, issue an amended tax
invoice;

 

(ii)if there has been an overpayment of Royalties, within 1:0 Business Days of
the date of the amended invoice, Bioxyne must repay that amount to Company (with
interest calculated in accordance with clause 10 and from the date the Royalty
was received until the date Bioxyne repays that amount); and

 

(iii)if there has been an underpayment of Royalties, within 10 Business Days of
receipt by the Company of the amended invoice, the Company must repay that
amount to Bioxyne (with interest calculated in accordance with clause 10 from
the date the Royalty was payable under clause 5.3 until the date of the amended
invoice, such interest to be paid by the Company).

 

5.3Timing of Payments

 

The Royalty must be paid on the earlier of:

 

(a)the date that is 30 days after the end of each Quarter; and

 

(b)5 Business Days after the receipt by the Company of Bioxyne's invoice under
clause 5.2.

 

5.4Method of Payments

 

Until Bioxyne otherwise advises in writing, the Company must discharge its
obligations to pay any Royalty by making those payments to Bioxyne in
Immediately Available Funds or as otherwise directed from time to time by
Bioxyne.

 

6.Reporting, books and records

 

6.1Obligation to keep books and records

 

The Company will keep, and must ensure its Related Bodies Corporate keep, books
and records in such reasonable details as will permit the reports provided for
in this Agreement to be made and the Royalties and other amounts under this
Agreement to be determined.

 

6.2Reporting

 

The Company will provide annual: reports to Bioxyne in respect of the Company's,
Mariposa's or a Related Entity's activities undertaken in the last year in
relation to the Intellectual Property Rights, such as clinical trials
undertaken, any filings or registrations with regulators, capital expenditures
in respect of the Intellectual Property Rights, any commercialisation
activities, the appointment of distributors, or any other matters materially
relevant to Bioxyne as the holder of the rights to the Royalties under this
Agreement.

 

7.Right of Audit

 

7.1Royalty Audit

 

(a)Bioxyne may require the Company to cause its books and records relating to
the revenues in respect of the Intellectual Property Rights and the Products
during that calendar year, and those of any Related Bodies Corporate, to be made
available to an independent auditor. In this case, the Company must procure that
the auditor prepare and deliver to Bioxyne and Mariposa a certificate in respect
of any calendar year showing in respect of that calendar year in relation to
this Agreement any information that Bioxyne may deem reasonably necessary to
ascertain whether the Royalties have been properly calculated and paid.



 

Page 5

 

 

(b)A certificate provided by the auditor in accordance with clause 7.1(a) will,
in the absence of manifest error, be binding and conclusive as between the
parties.

 

(c)The parties must attempt to agree on the identity of the independent auditor,
within 5 Business Days after the date referred to in clause 7.1(a) and failing
agreement, the independent auditor is to be nominated by the President of the
New South. Wales Chapter of the Institute of Chartered Accountants or such
person occupying his or her position or performing his or her role from time to
time.

 

7.2          Adjustment

 

(a)Immediately on receipt of a certificate from the auditor under this clause 7,
and in the absence of manifest error in the certificate, the parties must
promptly make such cash payments between them as may be necessary to ensure that
Bioxyne has received the balance (if any) of any outstanding Royalty for the
relevant calendar year, or to ensure that the Company has received any amount it
has overpaid in respect of the Royalty.

 

(b)The Company must ensure that to the extent substantial issues are identified
by the auditor that, in a timely manner, it takes steps to improve the relevant
systems and record keeping to adequately address those issues.

 

7.3Costs of the Audit

 

Any audit carried out in accordance with clause 7.1 will be paid by Bioxyne,
unless the audit reveals substantial issues (including in respect of the
calculation of royalties or record keeping), in which case the Company will pay
the cost of the audit.

 

8.Goods and Services Tax (GST)

 

8.1          Preliminary

 

Words or expressions used in this clause that are defined in A New Tax System
(Goods and Services Tax) Act 1999 (GST Act) have the same meaning given to them
in that Act.

 

8.2GST exclusive

 

Unless otherwise stated, any amount specified in this Agreement as the
consideration payable for any taxable supply does not include any GST payable in
respect of that supply.

 

8.3Liability to pay GST

 

if a party makes a taxable supply under this Agreement (Supplier), then the
recipient of the taxable supply (Recipient) must also pay, in addition to the
consideration for that supply, the amount of GST payable in respect of the
taxable supply at the time the consideration for the taxable supply is payable.

 

8,4Tax invoice

 

Notwithstanding the foregoing, the Recipient is not obliged under this Agreement
to pay the amount of any GST payable until the Supplier provides it with a valid
tax invoice for the taxable supply.

 

8.5Adjustment Event

 

If an adjustment event arises in relation to a taxable supply made by a Supplier
under this Agreement, the amount paid or payable by the Recipient pursuant to
clause 8.3 will be amended to reflect this and a payment will be made by the
Recipient to the Supplier or vice versa as the case may be.

 

Page 6

 

 

8.6Reimbursement of Expenses

 

If a third party makes a taxable supply and this Agreement requires a party to
this Agreement (the payer) to pay for, reimburse or contribute to (pay) any
expense or liability incurred by the other party to that third party for that
taxable supply, the amount the payer must pay will be the amount of the expense
or liability plus the amount of any GST payable in respect thereof but reduced
by the amount of any input tax credit to which the other party is entitled in
respect of the expense or liability.

 

8.7Non Merger

 

This clause does not merge on completion and will continue to apply after
expiration or termination of this Agreement.

 

9.Dispute Resolution

 

9.1Interpretation

 

In this clause 9, the term Dispute means any controversy, Claim or dispute
arising out of or in relation to this Agreement between the parties to this
Agreement.

 

9.2No Proceedings

 

(a)The parties agree to use all reasonable efforts to resolve any Dispute.

 

(b)Neither party may start court proceedings (except proceedings seeking
injunctive or interlocutory relief to preserve property or rights or to avoid
losses that are not compensable in damages) in respect of a Dispute unless it
has complied with this clause 9.

 

(c)In respect of each payment of Royalty calculated in accordance with clause 3,
Bioxyne is deemed to have accepted the Company's calculation unless Bioxyne
gives a Dispute Notice to the Company within 30 days after the receipt of such
Royalty disputing the Company's calculation.

 

9.3Dispute Notice

 

(a)Any party wishing to claim that a Dispute has arisen must give notice
(Dispute Notice) to each other party to this Agreement (Disputants) giving
details of the Dispute.

 

(b)If the Dispute is:

 

(I)solely in respect of a matter involving financial calculations which is
capable of determination by audit or reference to accounting practices, or other
specialist technical knowledge (such as scientific knowledge), and does not
involve any issues relating to the interpretation of this Agreement then the
Dispute Notice must call for the submission of the dispute to an Expert in
accordance with clause 9.4; or

 

(ii)in respect of any other matter then the procedure in clause 9.5 must apply.

 

9.4Determination of a Matter by Expert

 

(a)The parties must attempt to agree on the identity of the Expert within 5
Business Days after the date of the Dispute Notice and failing agreement, the
Expert is to be nominated by the President of the New South Wales Chapter of the
Institute of Chartered Accountants or such person occupying his or her position
or performing his or her role from time to time. If the parties agree the
President of the New South Wales Chapter of the Institute of Chartered
Accountants is not suitable to select a relevant Expert for a certain Dispute,
the parties may ask another person to nominate an Expert for them.

 

Page 7

 

 

(b)The Expert appointed by the parties or nominated under clause 9.4(a) must
have reasonable commercial, practical and technical experience in the area of
dispute.

 

(c)The Expert must:

 

act as an expert and not as an arbitrator;

 

(ii)accept submissions from the parties as to the subject matter of the dispute
within 14 days after his or her appointment;

 

(iii)state his or her determination of the dispute in writing: within 28 days
after his or her appointment but need not give reasons; and

 

(iv)undertake to keep confidential all matters coming to his or her knowledge by
reason of his or her appointment.

 

(d)The determination of the Expert is final and binding on the parties other
than in the case of fraud or manifest error.



 

(e)To the extent the Expert is requested to make a determination in respect of
Royalty amounts:



 

(i)if the Royalty determined to be payable by the Expert is greater than the
amount actually paid in respect of the disputed Royalty payment, the Company
must pay Bioxyne the difference within 7 days after the handing down of the
Expert's determination;

 

(ii)if the Royalty determined to be payable by the Expert is less than the
disputed amount, Bioxyne must refund the difference to the Company within 7 days
after the handing down of the Expert's determination; and

 

(iii)if the Royalty determined as payable by the Expert exceeds the amount
actually paid, the Company must bear the costs of the Expert and if the Royalty
determined as payable by the Expert does not exceed the amount actually paid by
the Company, Bioxyne must bear the costs of the Expert.

 

9.5Other Dispute Procedure

 

(a)The procedure that is to be followed to settle a Dispute (other than a
Dispute dealt with in accordance with clause 9.4) the subject of a Dispute
Notice is as follows:

 

first, negotiation by senior representatives under clause 9.5(b); and

 

(ii)second, negotiation of senior executives under clause 9.5 (c).

 

(b)During the 10 Business Day period a Dispute Notice is given under clause 9.3
or such longer period unanimously agreed in writing by the Disputants (Initial
Period), a senior representative of each Disputant (with authority to settle the
Dispute) must use their reasonable efforts to resolve the Dispute.

 

(c)If the Disputants are unable to resolve the Dispute within the Initial
Period, each Disputant agrees that the Dispute must, at the request of any
Disputant, be referred to the respective senior executive of the Ultimate
Holding Company of each Disputant or, in the case of any Disputant (such as the
CEO or Managing Director) which does not have an Ultimate Holding Company, its
own senior executive. A joint unanimous determination of the Dispute in writing
by the senior executives within 20 Business Days after the request of any
Disputant to refer the Dispute to the senior executives (or such longer period
unanimously agreed in writing by the Disputants) shall be final and binding on
the Disputants.

 

Page 8

 

 

9.6Compliance with Agreement

 

Until the Dispute is resolved, the Disputants must continue to observe their
obligations under this Agreement in a timely manner.

 

10.Late payment

 

10.1       Interest

 

(a)If a party fails to pay an amount payable under this Agreement by the due
date, the party must pay interest on the amount from the time the amount falls
due to the date of actual receipt by the party to which it is owing (both dates
exclusive).

 

(b)Interest will be calculated at the Agreed Rate applicable on the due date for
payment of the relevant amount.

 

11.Assignment

 

11.1No assignment

 

Neither party may assign its interest or obligation under this Agreement without
the prior written approval of the other party, and such approval may be subject
to conditions.

 

11.2Restriction on sale

 

The Company must not sell or sub-licence the Intellectual: Property Rights
without the prior written consent of Bioxyne (such consent not to be
unreasonably withheld).

 

113Ownership of the Company

 

(a)Mariposa must not transfer any shares or other securities in the capital of
the Company (other than to a Related Body Corporate) without the prior written
consent of Bioxyne (such consent not to be unreasonably withheld).

 

(b)The Company must not issue any shares or other securities in the capital of
the Company (other than to a Related Body Corporate) without the prior written
consent of Bioxyne (such consent not to be unreasonably withheld).

 

12.Publicity and confidentiality

 

12.1        Announcements

 

In consideration of each party entering into and performing their respective
obligations under, and in accordance with the provisions of, this Agreement,
each party agrees, except as required by law or by the ASX Listing Rules (if
applicable) that:

 

(a)the terms of this Agreement are to be kept confidential and released to
persons who are not a party to this document (other than the professional
advisers to the parties) only by the prior mutual written consent of the
parties; and

 

(b)no party shall make any press release in relation to this Agreement without
the prior consent in writing of the other party.

 

12,2        Publicity

 

No public announcement or communication relating to the negotiations of the
parties or the subject matter or terms of this Agreement is to be made or
authorised by or on behalf of any party without the prior written approval of
the other party.

 

Page 9

 

 

12.3Confidentiality

 

Each party agrees with the other party that all information in relation to the
other party's business including, without limitation, any intellectual property,
trade secrets, operations, know-how, or any information concerning the
organisation, management and finance of the other party, which is exchanged
between them during the negotiations prior to the Completion Date or in the
course of any party performing its duties or obligations under the provisions of
this Agreement, is confidential and shall not be disclosed, divulged or
otherwise placed at the disposal of any person not being a party to this
Agreement or a Related Body Corporate of a party except:

 

(a)to employees, legal advisers, auditors and other consultants requiring the
information for the purpose of this Agreement;

 

(b)with the consent of the party who supplied the information;

 

(C)if the information is, prior to the commencement of this Agreement, lawfully
in the possession of the recipient of the information through sources other than
the party who supplied the information;

 

(d)if required by law or the ASX;

 

(e)if strictly and necessarily required in connection with legal proceedings;
and

 

(f)if the information is or becomes generally and publicly available other than
through the default of a party who divulges the information.

 

13. Notices

 

13.1Form of notice

 

All notices, requests, demands, consents, approvals, agreements or other
communications (notices) to or by a party given for the purposes of Agreement
must be:

 

(a)in writing;

 

(b)signed by the party giving notice or a person duly authorised by that party
or, where transmitted by e-mail, sent by the party giving notice or a person
duly authorised by that party;

 

(c)directed to the recipient's address (as specified in clause 13.3 or as varied
by any notice); and

 

(d)hand delivered, sent by prepaid post or transmitted by email or facsimile to
that address,

 

and will be taken to be duly given or made (in the case of delivery in person or
by post or email or facsimile transmission) when delivered, received or left at
the address of the recipient shown in this Agreement or to any other address
which it may have notified the sender.

 

13.2        Receipt

 

A notice given in accordance with this clause is taken as having been given and
received:

 

(a)if hand delivered at or before 4,00 pm on a Business Day, on delivery,
otherwise at 9.30 am on the next Business Day;

 

(b)if sent by prepaid post, on the seventh Business Day after the date of
posting;

 

(C)         if transmitted by e-mail, on the first Business Day after the date
of transmission; or

 

Page 10

 

 

(d)if transmitted by facsimile at or before 4.00 pm on a Business Day, at the
time recorded on the transmission report indicating successful transmission of
the entire notice, otherwise at 9.30 am on the next Business Day.

 

13.3 Address for notices

 

Unless varied by notice in accordance with this clause 13.3, the parties'
addresses and other details are:

 

(a)if to Bioxyne:



Address:     Suite 404, 25 Lime Street, Sydney NSW   2000     Email: tong
ho@bi000nd.com     Attention: Anthony Ho

 

(b)if to Mariposa:



Address: Suite 6, 61 Avalon Parade, Avalon Beach.   NSW 2107     Email:
pcomans©marioosahealth.com.au     Attention: Phillip Comans

 

(c)if to the Company:



Address:     c/- Traverse Accountants, Suite 404, 25   Lime Street, Sydney NSW
2000     Email: pcomans@ mariposahealth.com.au     Attention: Phillip Comans

 

 

14. General

 

14.1Entire agreement

 

This Agreement states all of the express terms of the agreement between the
parties in respect of its subject matter. It supersedes all prior discussions,
negotiations, understandings and agreements in respect of its subject matter.

 

14.2        Variation

 

A variation of any term of this Agreement will be of no force or effect unless
it is in writing and signed by each of the parties.

 

14.3        Costs and expenses

 

(a)Mariposa must pay any Duty in respect of the execution, delivery and
performance of this Agreement and any agreement or document entered into or
signed under this Agreement.

 

(b)Subject to clause 14.3(a) and any other term of this Agreement, each party
must pay its own costs and expenses in respect of the negotiation, preparation,
execution, delivery and registration of this Agreement or other agreement or
document described in clause 14.3(a)

 

Page 11

 

 

(c)Any action to be taken by a party in performing its obligations under this
Agreement must be taken at its own cost and expense unless otherwise provided in
this Agreement.

 

14.4 Waiver

 

(a)A party may not rely on the words or conduct (including a delay in the
exercise, a non-exercise or a partial exercise of a right) of the other party as
a waiver of any right arising under or in connection with this Agreement
(including a right to rely on this clause) unless the waiver is in writing and
signed by the party granting the waiver.

 

(b)In clause 14.4(a) the term waiver is intended to include an election between
rights and remedies as well as conduct which might otherwise give rise to an
estoppel.

 

(c)A waiver is only effective in relation to the particular obligation or breach
in respect of which it is given and is not to be taken as an implied waiver of
any other obligation or breach or as an implied waiver of that obligation or
breach in relation to any other occasion.

 

14.5 Severance

 

(a)If a provision in this Agreement is wholly or partly void, illegal or
unenforceable in any relevant jurisdiction that provision or part must, to that
extent, be treated as deleted from this Agreement for the purposes of that
jurisdiction. This does not affect the validity or enforceability of the
remainder of the provision or any other provision of this Agreement.

 

(b)Clause 14.5(a) does not apply and has no effect if severance of the provision
of this Agreement in accordance with clause 14.5(a) materially affects or alters
the nature or effect of the parties' obligations under this Agreement.

 

14.6 Counterparts

 

(a)This Agreement may be executed in any number of counterparts, each signed by
one or more parties. Each counterpart when so executed is deemed to be an
original and all such counterparts taken together constitute one document.

 

(b)A party that has executed a counterpart of this Agreement may exchange that
counterpart with another party by faxing it to the other party and, if that
other party requests it, promptly delivering that executed counterpart by hand
or post to the other party. However, the validity of this Agreement is not
affected if the party who has faxed the counterpart delays in delivering or does
not deliver it by hand or by post.

 

14.7 Further assurances

 

Each party must, at its own expense, do all things and execute all further
documents necessary to give full effect to this Agreement and the transactions
contemplated by it.

 

14.8 Governing law and jurisdiction

 

(a)This Agreement is governed by and is to be construed under the laws in force
in. New South Wales.

 

(b)Each party irrevocably submits to the non-exclusive jurisdiction of the
courts exercising jurisdiction in New South Wales and courts of appeal from them
in respect of any proceedings arising out of or in connection with this
Agreement. Each party irrevocably waives any objection to the venue of any legal
process in these courts on the basis that the process has been brought in an
inconvenient forum.

 

Page 12

 

 

 

[tex10-4_17.jpg]

 

 

Page 13

 



 



Executed as an agreement           Executed by Bioxyne Limited ACN 084 464
193 in accordance with section 127(1) of the
Corporations Act 2001 (Cth) by:           /s/ Antony HO   /s/ JARROD T WHITE
Signature of Director   Signature of Company Secretary       Antony HO   JARROD
T WHITE Full Name (print)   Full Name (print)       Executed by Mariposa Health
Limited ACN
134 154 680 in accordance with
section 127(1) of the Corporations Act 2001
(Cth) by:           /s/ Phillip Comans   /s/ KEVIN LYNN Signature of Director  
Signature of Director       Phillip Comans   KEVIN LYNN Full Name (print)   Full
Name (print)       Executed by Hunter Immunology Pty
Limited ACN 106 556 094 in accordance with
section 127(1) of the Corporations Act 2001
(Cth) by:           /s/ ANTHONY HO   /s/ JARROD T WHITE Signature of Director  
Signature of Director/Company Secretary       ANTHONY HO   JARROD T WHITE Full
Name (print)   Full Name (print)



 

Page 14



 